Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC

         Plaintiffs,

  v.                                                     Case No. 9:18-cv-80176

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

              DR. CRAIG WRIGHT’S FOURTH REQUEST FOR PRODUCTION

         Dr. Craig Wright requests that plaintiffs Ira Kleiman, as personal representative of the

  estate of David Kleiman, and W&K Info Defense Research LLC, under Rule 34 of the Federal

  Rules of Civil Procedure, produce within the time provided by the Rules, originals of the

  documents identified below.

                                          I. DEFINITIONS

          As used in this request for production (the “Document Request”), the following terms

  and words have the following meanings:

         A.      “ATO” means the Australian Tax Office.

         B.      “Communications” means any oral, written, or electronic transmission of

  information, including, but not limited to, letters or correspondence, conversations, meetings,

  discussions, telephone calls, telegrams, telecopies, telexes, seminars, conferences, messages,

  facsimile transmissions, email, vistomail, notes or memoranda.
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 2 of 8



         C.       “Control” means in your possession, custody, under your direction, or available to

  you upon reasonable demand, and includes in the possession, custody, or available upon reasonable

  demand, of those under the direction of you or your employees, subordinates, counsel, accountants,

  consultants, experts, parent, subsidiary or affiliated corporations, and any persons acting or

  purporting to act on your behalf.

         D.      The “Complaint” means the operative complaint filed in this action.

         E.       “Cryptocurrency” means any digital currency in which encryption techniques are

  used to regulate the generation of units of currency and verify the transfer of funds, operating

  independently of a central bank. It shall include, but not be limited to, Bitcoin, Bitcoin Cash, any

  other “forked” Bitcoin asset, and Etherium’s Ethers.

         F.       “Defendant” means all defendants in this action, their principals, and any of their

  Agents.

         G.      “Document” means any item within the scope of Rule 34 of the Federal Rules of

  Civil Procedure, including, without limitation, any written or graphic matter or other means of

  preserving thought or expression, all tangible things from which information or thoughts can be

  processed or transcribed, and all copies containing additional matter, however produced or

  reproduced, of any kind and description, in your actual or constructive possession, custody, care,

  or control, which pertain directly or indirectly, in whole or in part, either to any of the subjects

  listed below or to any other matter relevant to this action, or which are themselves listed below

  as specific documents, including, but not limited to, the following: correspondence, memoranda,

  notes, messages, letters, telegrams, teletyped messages, facsimiles, electronic mail, text

  messages, social-media posts, bulletins, diaries, chronological data, minutes, books, reports,

  charts, ledgers, invoices, worksheets, receipts, computer memory, word processing data,




                                                     2
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 3 of 8



  computer printouts, work-product schedules, account records, patents, licenses, legal pleadings,

  minutes of directors’ meetings, minutes of shareholders’ or other meetings, work assignments,

  transaction files, statistical records, financial records, bank records, security agreements, testing

  reports, newspaper or magazine articles, stories or clippings, affidavits, pleadings, contracts,

  transcripts, surveys, graphic representations of any kind, photographs, graphs, microfilms,

  videotapes, tape recordings, motion pictures or other films, or information maintained in any

  electronic medium (including, but not limited to, information found in computer hard drives,

  flash drives, USB drives, pocket drives, CDs, backup tapes, metadata, and PDFs).

          H.      “Electronic Devices” means devices that are capable of storing or processing

  information or data, including computers, phones, mobile devices, tablets, servers, ASIC, hard

  drives, flash drives, and USB drives. Included in this definition are web-based services, such as

  email, social media, and cloud storage.

          I.      “Including” means “including without limitation.”

          J.      “Plaintiffs” mean Ira Kleiman as the personal representative of the Estate of

  David Kleiman, and W&K Info Research Defense LLC (including any affiliates, subsidiaries,

  parent companies, principals) and their respective agents.

          K.      “Relating to” and “relate to” means directly or indirectly referring to, evidencing,

  discussing, defining, mentioning, reflecting, regarding, pertaining to, consisting of, concerning,

  recording, evaluating, or in any way logically or factually connected with the matter discussed or

  to which reference is made.

          L.      “You” and “your” means the Plaintiffs in this action and any agent, employee,

  officer, director, attorney, independent contractor, or any other person acting at the direction of, or

  on behalf of, Plaintiffs.




                                                      3
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 4 of 8



                                II.     RELEVANT TIME FRAME

         Unless specified in a request, this request includes and encompasses all responsive

  information from January 1, 2007 to the date of this Request.

                                      III.    INSTRUCTIONS

         1.      Plaintiffs should produce the documents as follows: (1) in the exact order in

  which they are kept in the ordinary course of business; or (2) classified according to the specific

  request(s) to which they are responsive.

         2.      To the extent that you do not have possession, custody, or control of any

  documents identified as responsive to a particular request herein, please indicate the lack of

  possession, custody, existence, or control of the responsive documents in your response.

         3.      All electronic documents and e-mails are requested to be produced in electronic

  format by a forensically sound method, with all original metadata preserved and intact.

         4.      ESI should be produced as follows:

                 a.      Email, instant messaging, calendar, contacts, and word processing files

                         must be derived from the original electronic media and converted to

                         single-page .tiff images with accompanying system metadata (e.g., author,

                         recipient(s), “cc” recipient(s), “bcc” recipient(s), date and time of creation

                         and receipt, date and time of modification, etc.) and substantive metadata

                         (e.g., the substance of the changes, etc.), with all attachments. All

                         chronological metadata shall be standardized to Eastern Standard Time.

                         The Defendants reserve the right to request native format production for

                         ESI. Upon such request, Plaintiffs shall produce specific documents

                         (identified by Bates number or range) in original native electronic format.




                                                   4
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 5 of 8



                 b.     Dynamic files (e.g. databases, spreadsheets, project files, etc.) shall be

                        produced in original native format with all accompanying metadata, along

                        with all such software necessary to interpret the produced information if

                        such software is not readily commercially available.

                 c.     For all ESI not specified above, production shall be made in native format

                        with all accompanying metadata, along with all software necessary to

                        interpret the produced information if such software is not readily

                        commercially available, unless the Defendants specifically agree to a

                        different form of production.

         5.      If any responsive document was, but no longer is, in your possession, custody, or

  control, state the following for each document in your response to this Third Request for

  Production:

                 a.     the type of document (e.g., correspondence, memorandum, e-mail, etc.);

                 b.     the date of the document;

                 c.     any person(s) who created or edited the document;

                 d.     any person(s) who signed the document;

                 e.     any person(s) who received the document or a copy of it;

                 f.     any person(s) now in possession of the document;

                 g.     the substance of the document; and

                 h.     the disposition of the document, including the date of disposition.

         6.      This Request for Production of Documents does not seek the production of

  documents protected by the attorney-client privilege or work-product rule. However, if you




                                                    5
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 6 of 8



  withhold production of a document requested here as privileged, work product or on any other

  basis, please state the following in a privilege log for each document withheld:

                 a.     the type of document (e.g., correspondence, memorandum, e-mail);

                 b.     the date of the document;

                 c.     the person(s) who signed the document;

                 d.     the person(s) who received the document or a copy of it;

                 e.     the reason for non-production; and

                 f.     the substance of the document.

                            IV.      REQUESTS FOR PRODUCTION

         1.      All communications with the ATO.

         2.      All communications with Jamie Wilson.

         3.      All communications with any former employee, contractor, or staff member of

  any company in which Craig Wright has been involved with, including but not limited to:

                 a. Phillip Monecillo

                 b. Stephen Dekker

                 c. Erik eSplanada

                 d. Eric O’Donell

                 e. Neil Domseller

                 f. Peter Chen

                 g. Kannan Balakrishnan

                 h. Newton Cheung

                 i. CO1N Pty. Ltd.

                 j. DeMorgan Ltd.




                                                    6
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 7 of 8



                k. DeMorgan Holdings Pty Ltd

                l. Hotwire Preemptive Intelligence Pty Ltd

                m. Panopticrypt Pty Ltd

                n.   Integyrz Pty Ltd

                o. Cloudcroft Pty Ltd

         4.     All communications with Greg Maxwell.

         5.     All communications with the twitter handle “Contrarian.”

         6.     All communications with members of Blockstream, including but not limited to

  Adam Back, Erik Svenson, Pieter Wuille, Rusty Russel, and Joe Netti.

         7.     All communications with members of “Bitcoin Core”, including but not limited to

  any communications with anyone with the email address ending in @bitcion.org.

         8.     All communications with members of mining pools that predominantly mine

  BTC, including but not limited to:

                a. BTC.com

                b. Antpool

                c. Slush Pool

                d. F2pool

                e. ViaBTC

                f. BTC.top

                g. DPOOL

                h. Bitfury

                i. 58COIN

                j. BTCC




                                                7
Case 9:18-cv-80176-BB Document 339-3 Entered on FLSD Docket 12/17/2019 Page 8 of 8



                 k. BW

         9.      All communications with Jonathan Warren.

         10.     All public bitcoin addresses relating to bitcoin in which Dave Kleiman had any

  ownership interest or control.

         11.     All documents related to bitcoin which Dave Kleiman had any ownership interest

  or control that were held on any bitcoin exchange.

  Dated: November 7, 2019


                                              RIVERO MESTRE LLP

                                              Attorneys for Dr. Craig Wright
                                              2525 Ponce de León Blvd., Suite 1000
                                              Miami, Florida 33134
                                              Telephone: (305) 445-2500
                                              Facsimile: (305) 445-2505
                                              E-mail: arivero@riveromestre.com
                                              E-mail: amcgovern@riveromestre.com
                                              E-mail: jmestre@riveromestre.com
                                              E-mail: zmarkoe@riveromestre.com
                                              E-mail: zkass@riveromestre.com
                                              Secondary: receptionist@riveromestre.com

                                              By:      /s/ Andrés Rivero__________
                                                       ANDRES RIVERO
                                                       Florida Bar No. 613819
                                                       AMANDA M. MCGOVERN
                                                       Florida Bar No. 964263
                                                       JORGE MESTRE
                                                       Florida Bar No. 88145


                                   CERTIFICATE OF SERVICE

         I certify that on November 7, 2019, I electronically served this document on all counsel
  of record by e-mail.
                                                             /s/ Amanda M. McGovern
                                                             AMANDA M. MCGOVERN



                                                 8
